Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lined out IDS items were either already of record or not in English.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5,7-14 and 16 are rejected under 35 U.S.C. 103 as obvious over Resconi 2016/0176997.
Resconi (abstract) teaches a two step polymerization that polymerizes propylene in a first step, followed by polymerizing propylene with an olefin in the second step.
The overall MFR of the material is 6-30 g/10min (paragraph 320).
The xylene soluble content is 25-50 wt% of the overall material (paragraph 336).
The xylene soluble content is believed to be practically the same as the SF of applicant’s claims (see fig 3 of the Monrabal article). Therefore, Resconi is considered to teach the material has 75-50wt% crystalline phase (CF) and 25-50wt% (SF).
The polypropylene matrix phase (ie the CF) has < 1wt% ethylene (paragraph 322).
The IV of the soluble phase is 1-4dl/g preferably 1.5-3.5dl/g  (paragraph 342).
The ethylene content of the soluble phase is 20-67wt% (paragraph 330).
The ratio of the soluble phase’s IV to the crystalline phase’s IV is 1-5 or 1.1-4 (paragraph 340).
It can be seen that applicant’s claimed ranges overlap/coincide with the ranges taught by Resconi. These overlaps justify a finding of obviousness (MPEP 2144.05 I.).
The material’s overall Tm is 1480C to 1550C (paragraph 349) which corresponds closely to that preferred by applicant (see applicant’s claim 5). Resconi does not report the Tm of the crystalline phase. However, Resconi (paragraph 381,390) employs “MC1” as the catalyst. This is the same catalyst called for by applicant at page 28 of the specification.
 Given that same polymer is produced (ie homopolypropylene) by the same catalyst and the same Tm results for the overall PP +EPR composition, it is reasonable to assume the same Tm for the PP phase would also inherently be present in the reference. The burden of proving otherwise is shifted to applicant (MPEP2112 V.). Furthermore, the Resconi reference is co-owned and has a co-inventor with the instant application.

In regards to applicant’s dependent claims:
The catalyst is a single site catalyst (paragraph 280).	
The IV of the crystalline phase is 1-4dl/g (paragraph 325).
The soluble phase has a IV of 1.5-3.5dl/g (paragraph 342).
	Resconi does not report the I(E). However, given Resconi (like applicant) uses a single site catalyst, a multistage polymerization and propylene/ethylene in the same amounts as taught by applicant, it is assumed the same I(E) would inherently be present. The burden of proving otherwise is shifted to applicant (MPEP2112 V.)
	Claim 13’s “up to” includes zero as a lower limit (in re Mochel 176USPQ194).
	The material is useful for various articles (paragraph 352).
	Presumably, the reference meets applicant’s brittle-to-ductile transition requirements as all other material limitations are met/suggested

Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.
Applicant argues that Resconi does not contain an example that simultaneously meets each of applicant’s limitations.
This is not convincing. A reference is not limited to its examples. Disclosed examples do not constitute a teaching away from broader disclosure (MPEP2123 II.).
Applicant argues that one of ordinary skill would disregard the explicit teachings of the reference’s 1 to 5 ratio of soluble phase IV to crystalline phase IV.
This is not convincing. Applicant’s indirect reasoning does not trump the explicit teachings for the IV ratio given by Resconi.
Applicant argues that Resconi’s MC1 catalyst is not the same as the catalyst of applicant’s examples.
Resconi’s MC1 catalyst is the same catalyst called for by applicant at page 28 of the specification. If applicant’s original specification considers MC1 suitable for producing applicant’s material, then one must assume MC1 will provide the prior art material with the same properties as applicant.

WO2017/129721 does not meet the 18-30wt% ethylene content in the soluble phase. The reference (claim 3) calls for 40-75mol% ethylene in the soluble phase. This minimum of 40mol% is:
        40 x 28
----------------------------- = 30.8wt%
(40 x 28) + (60 x 42)


Applicant's amendment of the ethylene content in the SF phase necessitated the shift in the basis of the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        5/13/22